Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-7, 10, 13-19, 22, 24, 25, and 31 are pending in the present application with claims 1-3 being independent.

Claim Objections
Claim 6 is objected to because of the following informalities:
	Regarding claim 6, line 3, it appears that “consensus sequence” should be changed to --consensus sequence in the OTU--.
	Appropriate correction is required.

Statement Regarding Subject-Matter Eligibility
When currently pending claims 1-7, 10, 13-19, 22, 24, 25, and 31 are considered in view of the 2019 Revised Patent Subject Matter Eligibility Guidance (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, and as supported by relevant case law), the claims are patent eligible under 35 USC 101.
Specifically, the claims do not recite any of the judicial exceptions enumerated in the 2019 PEG.  For instance, the claim does not recite any mathematical relationships, formulas, or calculations.  While some of the limitations may be based on mathematical concepts, the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 17, 18, and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by NPL “Systemic evaluation of supervised classifiers for fecal microbiota-based prediction of colorectal cancer” to Ai et al. (“Ai”):
	Regarding claim 1, Ai discloses a computer-aided method for classifying a human subject in need thereof (machine learning classifiers for classifying a human subject as having cancer or not; page 9553, column 1, paragraph 3- column 2, paragraph 3) as having colorectal cancer (CRC) (colorectal cancer; page 9554, column 1, paragraph 2) or being normal (NM) (normal; page 9554, column 1, paragraph 2), comprising the steps of: (a) obtaining a fecal sample taken from the human subject (obtaining a fecal sample taken from the human subject; page 9553, column 1, paragraphs 1-2); (b) producing an Operational Taxonomic Unit (OTU) profile of the sample in step (a) (clustering sequences obtained from samples into operational taxonomic units which amounts to an “OTU profile”; end of page 9553, column 1, paragraph 2), (c) providing the OTU profile to a trained machine learning classifier (the abstract and page 9547, bottom of first column discuss classifying fecal samples based on inputting OTUs into machine learning classifiers which are trained per the top of column 1 on page 9554); (d) executing the trained machine learning classifier to predict the probability that the human subject has colorectal cancer or being normal (trained machine learning classifier can be used to predict the probability that the human subject has colorectal cancer or being normal; abstract; page 9553, column 2, paragraph 3; page 9554, column 1, paragraph 2 – column 2, paragraph 1).

Regarding claim 2, Ai discloses a computer-aided method for classifying a human subject in need thereof (machine learning classifiers for classifying a human subject as having cancer or not; page 9553, column 1, paragraph 3- column 2, paragraph 3) as having colorectal cancer (CRC) (colorectal cancer; page 9554, column 1, paragraph 2), colorectal adenomas (AD) (colorectal adenoma; page 9554, column 1, paragraph 2), colorectal adenomas (AD) (page 9554, column 1, paragraph 2), or being normal (NM) (normal; page 9554, column 1, paragraph 2), comprising the steps of: (a) obtaining a fecal sample taken from the human subject (obtaining a fecal sample taken from the human subject; page 9553, column 1, paragraphs 1-2); (b) producing an Operational Taxonomic Unit (OTU) profile of the sample in step (a) (clustering sequences obtained from samples into operational taxonomic units which amounts to an “OTU profile”; end of page 9553, column 1, paragraph 2), (c) providing the OTU profile to a trained machine learning classifier (the abstract and page 9547, bottom of first column discuss classifying fecal samples based on inputting OTUs into machine learning classifiers which are trained per the top of column 1 on page 9554); (d) executing the trained machine learning classifier to predict the probability that the human subject has colorectal cancer, has colorectal adenomas or is normal (trained machine learning classifier can be used to predict the probability that the human subject has colorectal cancer, has colorectal adenomas, or is normal; abstract; page 9553, column 2, paragraph 3; page 9554, column 1, paragraph 2 – column 2, paragraph 1).

As per claim 3, Ai discloses a computer-aided method for classifying a human subject in need thereof (machine learning classifiers for classifying a human subject as having cancer or not; page 9553, column 1, paragraph 3- column 2, paragraph 3) as having colorectal cancer (CRC) (colorectal cancer; page 9554, column 1, paragraph 2), polyps (PL), non-advanced adenomas (NA) (page 9554, column 1, paragraph 2, which can be non-advanced as it is not yet cancer per the first paragraph of column 1 on page 9549), advanced adenomas (AA) (page 9554, column 1, paragraph 2, which can be advanced as it can evolve to carcinoma per column 1 on page 9546), or being normal (NM) (normal; page 9554, column 1, paragraph 2), comprising the steps of: (a) obtaining a fecal sample taken from the human subject (obtaining a fecal sample taken from the human subject; page 9553, column 1, paragraphs 1-2); (b) producing an Operational Taxonomic Unit (OTU) profile of the sample in step (a) (clustering sequences obtained from samples into operational taxonomic units; page 9553, column 1, paragraph 2), (c) providing the OTU profile to a trained machine learning classifier (using the OTU clusters in a trained machine learning classifier; page 9553, column 1, paragraph 2- column 2, paragraph 4; (d) executing the trained machine learning classifier to predict the probability that the human subject has colorectal cancer, has polyps, hah non-advanced adenomas, has advanced adenomas, or is normal (trained machine learning classifier can be used to predict the probability that the human subject has colorectal cancer, has colorectal adenomas, or is normal; page 9553, column 2, paragraph 3; page 9554, column 1, paragraph 2 – column 2, paragraph 1).

Regarding claim 4, Ai discloses the method of claim 3, further including wherein the OTU profile is produced by (1) amplifying a 165 rRNA hyper variable region of microbial nucleic acid sequences present in the sample (amplifying a 165 rRNA hyper variable region of microbial nucleic acid sequences present in the sample and clustering sequences obtained from samples into operational taxonomic units; page 9553, column 1, paragraph 2), (2) sequencing the amplified sequences (pyrosequencing the amplified sequences; page 9553, column 1, paragraph 2); (3) producing a list of unique microbial sequences present in the fecal sample based on the sequencing result of step (2) to form the OTU profile (the sequencing data is arranged, binned, and clustered (whereby some list of unique microbial sequences is produced) to form the OTUs (“OTU profile”); page 9553, column 1, paragraph 2; page 9553, column 2, paragraph 3), wherein the list comprises abundance information of each unique microbial sequence (OTU profile was constructed based on abundance information of each unique microbial species; page 9553, column 1, paragraph 2; page 9553, column 2, paragraph 3; also see abundances of various microbial species in Figure 4).

wherein the machine learning classifier is selected from the group consisting of decision tree classifier (page 9553, column 2, paragraph 1 discloses decision trees), K-nearest neighbor classifier (KNN), logistic regression classifier, nearest neighbor classifier, neural network classifier, Gaussian mixture model (GMM), Support Vector Machine (SVM) classifier, nearest centroid classifier, linear regression classifier and random forest classifier (the abstract and page 9553, column 2, paragraph 1 disclose random forest classifiers).

Regarding claim 17, Ai discloses the method of claim 3, further including wherein the machine learning classifier is a random forest classifier (the abstract and page 9553, column 2, paragraph 1 disclose random forest classifiers).

Regarding claim 18, Ai discloses the method of claim 17, further including wherein hyperparameters of the random forest are tuned using cross validation method (page 9554, column 1, first full paragraph discloses that random forest classifier can be trained and tested using cross-validation which would include tuning hyperparameters of the random forest).  

Regarding claim 25, Ai discloses the method of claim 4, further including wherein the sequencing step comprises sequencing at least 5,000 amplified fragments for each fecal sample (per page 9553, column 1, paragraph 2, each sample is amplified and a total of 2296326 sequences for 141 samples were obtained which would cover at least 5,000 amplified fragments).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over NPL “Systemic evaluation of supervised classifiers for fecal microbiota-based prediction of colorectal cancer” to Ai et al. (“Ai”) in view of NPL “An Accurate and Efficient Experimental Approach for Characterization of the Complex Oral Microbiota” to Zheng et al. (“Zheng”):
Regarding claim 5, Ai discloses the method of claim 4, and further discloses that the 16S rRNA hyper variable region is the V1-V3 hypervariable region (page 9553, column 1, paragraph 2) but appears to be silent regarding it being the V3-V4 hypervariable region. 
Nevertheless, Zheng discloses (abstract; page 2, column 1; page 6, column 1, paragraph 2) that it was known in the healthcare informatics art to utilize the V1-V9 hypervariable regions of the 16s rRNA gene (including the V3-V4 regions) for purposes of various microbiota analyses.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the 16s rRNA V3-V4 hypervariable regions in the system of Ai as taught by Zheng as doing so amounts to use of known technique to improve similar devices (methods, or products) in the same way, applying a known technique to a known device (method, or product) ready for improvement to yield predictable results, and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over NPL “Systemic evaluation of supervised classifiers for fecal microbiota-based prediction of colorectal cancer” to Ai et al. (“Ai”) in view of Int’l Pub. No. WO 2016/141454 A1 to Finlay et al. (“Finlay”):
Regarding claim 6, Ai discloses the method of claim 3, further including wherein the OTUs profile of step b) comprises expression profile of one or more microbial nucleic acid sequences (page 9553, column 1, paragraph 2; page 9553, column 2, paragraph 3 disclose how the OTU profile is constructed based on abundance information of each unique microbial species
which amount to “expression profile” of one or more microbial nucleic acid sequences). 
However, Ai appears to be silent regarding the microbial nucleic acid sequences having at least 95% identity to a consensus sequence in SEQ ID Nos. 1-345. 
Nevertheless, Finlay teaches ([0056]) that SEQ ID NO: 1 from the present application was already known in the healthcare informatics art.  Specifically, nucleic acids 344-747 of SEQ ID NO: 2 identified as nucleic acid sequence of Faecalibacterium praussnitzii ATCC 27768 16S ribosomal RNA, GenBank Accession Number AJ413954.1 in [0056] of Finlay is 100% identical to SEQ ID NO: 1 from the present application.  Analysis of this sequence can advantageously provide an indication of a likelihood of developing gut dysbiosis ([0155]) which can lead to cancer ([0120]) and thereby allow for corrective actions to be taken thereby improving patient health.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the microbial nucleic acid sequences of Ai to have at least 95% identity to a consensus sequence in SEQ ID Nos. 1-345 of the present application as taught by Finlay to advantageously provide an indication of a likelihood of developing gut dysbiosis which can lead to cancer and thereby allow for corrective actions to be taken thereby improving patient health.
Claims 10, 13, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “Systemic evaluation of supervised classifiers for fecal microbiota-based prediction of colorectal cancer” to Ai et al. (“Ai”) in view of U.S. Patent App. Pub. No. 2018/0100858 to Blume et al. (“Blume”):
Regarding claim 10, Ai discloses the method of claim 3, further including wherein the machine learning classifier has been trained using a set of reference data of a reference human subject population comprising colorectal cancer human patients, ... , colorectal adenomas human patients and normal human subjects (page 9554, column 1, first full paragraph notes that the machine learning classifiers are trained using normal, CRA, and CRC patients).
However, Ai appears to be silent regarding the reference human subject population specifically including polyps, non-advanced adenomas, advanced adenomas. 
Nevertheless, Blume teaches that it was known in the healthcare informatics art to train machine learning models to predict clinical outcomes ([0158]-[0159]) using data obtained from known positive or known negative patient samples ([0020]) where such patient samples are indicative of polyps ([0103]), non-advanced adenomas ([0018], [0103]), and advanced adenomas. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the machine learning classifier of Ai to have been trained using subject populations including polyps, non-advanced adenomas, and advanced adenomas as taught by Blume to further train the machine learning classifier to detect earlier KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 13, the Ai/Blume combination  discloses the method of claim 3, further including wherein the reference data is produced by a process (obtaining and processing the reference data; page 9553, column 1, paragraphs 1-2 of Ai) comprising the following steps: (1) obtaining a collection of human subject fecal samples as training samples (obtaining a fecal sample taken from the human subject; page 9553, column 1, paragraphs 1-2 of Ai), wherein the fecal samples are collected from colorectal cancer...and normal human subjects (obtaining a fecal sample taken from the human subject with colorectal cancer and normal subjects; page 9553, column 1, paragraphs 1-2; page 9554, column 1, paragraph 2 of Ai); (2) for each fecal sample in the collection, (i) amplifying 16S rRNA hyper variable region, of bacterial nucleic acid sequences (amplifying a 165 rRNA hyper variable region of microbial nucleic acid sequences present in the sample and clustering sequences obtained from samples into operational taxonomic units; page 9553, column 1, paragraph 2 of Ai), (ii) sequencing the amplified sequences (pyrosequencing the amplified sequences; page 9553, column 1, paragraph 2 of Ai): and (iii) producing a list of unique microbial sequences present in the sample, wherein the list comprises abundance information of each unique microbial sequence profile (based on the sequencing results, the sequences are used to produce species specific OTU profiles; page (3) grouping the lists of unique microbial sequences obtained in step (2) to form a reference OTU matrix as the reference data (grouping the lists of unique microbial sequences to form a reference OTU matrix as the reference data; figure 4 of Ai), wherein the reference matrix comprises abundance information of each unique microbial sequence for each fecal sample (OTU profile was constructed based on abundance information of each unique microbial species; page 9553, column 1, paragraph 2; page 9553, column 2, paragraph 3 of Ai). 
However, Ai appears to be silent regarding the training samples specifically including subjects having polyps, non-advanced adenomas, and advanced adenomas. 
Nevertheless, Blume teaches that it was known in the healthcare informatics art to train machine learning models to predict clinical outcomes ([0158]-[0159]) using data obtained from known positive or known negative patient samples ([0020]) where such patient samples are indicative of polyps ([0103]), non-advanced adenomas ([0018], [0103]), and advanced adenomas. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the training samples of Ai to include subject populations including polyps, non-advanced adenomas, and advanced adenomas as taught by Blume to further train the machine learning classifier to detect earlier stages that could lead to colorectal cancer and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, applying a known technique to a known device (method, or product) ready for improvement to yield predictable results, and choosing from a finite KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 24, the Ai/Blume combination discloses the method of claim 13, further including wherein the collection of human subject fecal samples contains samples collected from at least about 50 human subjects (fecal samples were collected from 52 control subjects, 47 subjects with colorectal adenoma and 42 subjects with colorectal cancer; table 1 of Ai).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “Systemic evaluation of supervised classifiers for fecal microbiota-based prediction of colorectal cancer” to Ai et al. (“Ai”) in view of U.S. Patent App. Pub. No. 2018/0100858 to Blume et al. (“Blume”) as applied to claim 13 above, and further in view of NPL “Normalization and Microbial Differential Abundance Strategies Depend Upon Data Characteristics” to Weiss et al. (“Weiss”):
	Regarding claim 14, the Ai/Blume combination discloses the method of claim 13, but appears to be silent regarding wherein the reference OTU matrix is normalized such that the sum of sequence abundance for each sample is the same. 
Nevertheless, Weiss teaches that it was known in the healthcare informatics art for a reference OTU matrix to be normalized such that the sum of sequence abundance for each sample is the same which advantageously enables meaningful comparison of data from different measurements (page 2, column 2, paragraph 3).

	Regarding claim 15, the Ai/Blume combination discloses the method of claim 13, but appears to be silent regarding wherein the reference OTU matrix is simplified by reducing the number of OTUs through feature selection. 
Nevertheless, Weiss teaches that it was known in the healthcare informatics art to simplify a reference OTU matrix by reducing the number of OTUs through feature selection (OTU matrix can be simplified by removing samples with fewer than 3000 sequences per sample (feature selection); page 6, column 1, paragraph 3) which would advantageously facilitate comparison between OTU profiles based on reads per count.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to simplify the reference OTU matrix of the Ai/Blume combination by reducing the number of OTUs through feature selection as taught by Weiss to advantageously enable meaningful comparison of data from different measurements thereby leading to more accurate and thorough analyses and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 16, the Ai/Blume/Weiss combination discloses the method of claim 15, further including wherein the feature selection is to remove low abundant OTUs across training samples (page 6, column 1, paragraph 3 of Weiss discloses simplifying an OTU matrix by removing samples with fewer than 3000 sequences per sample (feature selection); similar to as discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to simplify the reference OTU matrix of the Ai/Blume combination by reducing the number of OTUs through feature selection as taught by Weiss to advantageously enable meaningful comparison of data from different measurements thereby leading to more accurate and thorough analyses and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over NPL “Systemic evaluation of supervised classifiers for fecal microbiota-based prediction of colorectal cancer” to Ai et al. (“Ai”) in view of NPL “Sklearn.Ensemble.Random Forest Classifier” to SCIKIT (“SCIKIT”):
	Regarding claim 19, Ai discloses the method of claim 18, but appears to be silent regarding wherein the hyperparameters to be tuned comprise the number of trees, number of maximum features used for each split of each tree, and minimum samples per leaf. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the tuned hyperparameters of Ai to have included the number of trees, number of maximum features used for each split of each tree, and minimum samples per leaf because doing so amounts to combining prior art elements according to known methods to yield predictable results, applying a known technique to a known device (method, or product) ready for improvement to yield predictable results, and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over NPL “Systemic evaluation of supervised classifiers for fecal microbiota-based prediction of colorectal cancer” to Ai et al. (“Ai”) in view of NPL “BitterSweetForest: A Random Forest Based Binary Classifier to Predict Bitterness and Sweetness of Chemical Compounds” to Banerjee et al. (“Banerjee”):
Regarding claim 22, Ai discloses the method of claim 3, but appears to be silent regarding wherein the classifying method has an accuracy of at least 60%. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the classifying method of Ai to have an accuracy of at least 60% as taught by Banerjee to advantageously provide for outputted predictions with increased accuracy and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over NPL “Systemic evaluation of supervised classifiers for fecal microbiota-based prediction of colorectal cancer” to Ai et al. (“Ai”) in view of U.S. Patent App. Pub. No. 2018/0100858 to Blume et al. (“Blume”) as applied to claim 10 above, and further in view of NPL “Machine Learning to Detect Signatures of Disease in Liquid Biopsies - A User’s Guide” to Ko et al. (“Ko”):
Regarding claim 31, the Ai/Blume combination discloses the method of claim 10, further including wherein nucleic acid sequences in the samples collected from the reference human subject population are processed ... with the sample collected from the human subject in need thereof for amplification and sequencing (samples collected from normal subjects and samples from subjects with colorectal cancer and colorectal adenoma are processed by to produce a set of reference data for training the classifier (sequences obtained are classified in to OUT profiles for training the classifier; page 9553, column 1, paragraph 2 of Ai). 
However, the Ai/Blume combination appears to be silent regarding wherein nucleic acid sequences are processed together.
Nevertheless, Ko teaches (page 5, paragraph 1) that it was known in the healthcare informatics art to mix samples from different batches across training and testing sets (processing nucleic sequences together) for use in generating disease predictions with machine learning classifiers which would provide reference data which can be used to more accurately determine the signatures indicative of disease.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have processed the nucleic sequences of the Ai/Blume combination together as taught by Ko to advantageously provide reference data which can be used to more accurately determine the signatures indicative of disease and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, applying a known technique to a known device (method, or product) ready for improvement to yield predictable results, and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Conclusion
The references cited on the attached PTO-892 disclose various systems that utilize various genetic and other biomarkers to train machine learning classifiers to predict colorectal cancer and other diseases.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686